Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the combination of hydrophobic fumed silica and aluminum oxide as the thickeners in the reply filed on 11/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.
Status of Examination
	Claims 1-22 are pending, claims 15-18 are withdrawn and claims 1-14 and 19-22 are currently under examination.
	Applicant claims an aqueous herbicidal flumioxazin composition that comprises about 42-46% flumioxazin, about 0.1-10 wt% polyoxyethylene polyarylphenol phosphate or phosphate ester acid salts thereof, along with a thickener, such as a combination of hydrophobic fumed silica and aluminum oxide, other surfactants/wetting 
	The claims will be given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanaka et al. (US 2007/0066486 A1).
	The scope and content of the claims was discussed above.  Kawanaka et al. discloses an aqueous flumioxazin composition that also contains polyoxyethylene polyarylphenol phosphate, such as the potassium salt of polyoxyethylene tristyrylphenol ether phosphate (para abstract, [0053]-[0054], Examples 1-14).  Kawanaka et al. .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-8, 10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 2007/0066486 A1) as applied to claims 1-8 and 20-21, and further in view of McKnight et al. (US 201300123104 A1).
Applicant Claims
The content and scope of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kawanaka et al. disclose the composition and method of claims 1-8 and 20-21 as discussed above.  Kawanaka et al. further exemplify utilization of a combination of thickening agents, including Aerosil COK-84 which is a combination of hydrophilic fumed silica and aluminum oxide (para [0069]). 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Kawanaka et al. disclose the composition and method of claims 1-8 and 20-21 as discussed above, but fails to specifically teach the combination of a hydrophobic fumed silica and aluminum oxide.  The teachings of McKnight et al. help to cure these deficits.
McKnight et al. teach an adjuvant compositions that contain multiple nonionic surfactants, that includepolyalkoxylated alkylarylphenol surfactants as well as one or more thickening agents (abstract, para [0008], [0011]).  McKnight et al. exemplifies use of two different inorganic thickeners which include hydrophobic fumed silica and smectite clay (para [0242], [0244]).  Mcknight et al. teaches that smectite clays contain either aluminum oxide or magnesium oxide, making the selection of an aluminum oxide containing smectite clay easily envisaged from the this disclosure (para [0242]).  The adjuvant composition may be mixed with water and one or more pesticide compound to provide a diluted aqueous pesticide composition (para [0308]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKnight et al. and Kawanaka et al. because both references are directed to aqueous pesticidal composition that use some of the same nonionic surfactants and thickeners.  Furthermore, based upon the teachings and example of McKnight et al. of a combination of a hydrophobic fumed silica and an inorganic clay, as well as an aluminum oxide containing clay being easily envisioned from the teachings of McKnight as well as the specific teaching of Kawanaka et al. of the combination of fumed silica and aluminum oxide, it would have been obvious to one of ordinary skill in the art to provide a combination of a hydrophobic fumed silica and aluminum oxide as thickeners.  As McKnight et al. and Kawanaka et al. both teach including fumed silicas and aluminum oxides as thickeners in polyalkoxylated polyarylphenol surfactant containing aqueous pesticidal compositions, one of ordinary skill in the art would have had a reasonable expectation in successfully utilizing a hydrophobic fumed silica and aluminum oxide thickener together in the pesticidal composition of Kawanaka et al. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 1-14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 2007/0066486 A1) and McKnight et al. (US 201300123104 A1) as applied to claims 1-8, 10 and 20-21, and further in view of Bussman et al. (US 2008/0274154 A1).
Applicant Claims
The content and scope of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Kawanaka et al. and McKnight et al. suggest the composition and method of claims 1-8, 10 and 20-21 as discussed above.  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Kawanaka et al. and McKnight et al. suggest the composition and method of claims 1-8, 10 and 20-21 as discussed above, but fail to specifically teach the composition comprises an acrylic graft copolymer .  The teachings of Bussmann et al. help to cure these deficits.
Bussman et al. teach aqueous pesticidal dispersions (abstract). Bussman et al. teaches that providing a combination of an acrylic graft copolymer surfactant along with an alkoxylated polyarylphenol phosphate ester surfactant results in a surprising degree of stabilization of high concentration of lipophilic and/or hydrophobic active materials in an aqueous liquid (abstract, para [0012]).  The acrylic graft copolymer surfactant may be present at 0.1-5 wt% and the alkoxylated polyarylphenol phosphate ester surfactant may be present at 0.1-5 wt% (claim 1).  The composition may contain the preservative 1,2-benzisothiazol-3(2H)-one at 5-60 wt% (claim 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKnight et al., Kawanaka et al. and Bussman et al. because all references are directed to aqueous pesticidal compositions that use some of the same nonionic surfactants and thickeners.  It would have been obvious to one of ordinary skill in the art to utilize the acrylic graft copolymer surfactant of Bussman et al. in combination with the alkoxylated polyarylphenol phosphate ester surfactant of Kawanaka et al. in order to provide additional stability to the water insoluble flumioxazin active of Kawanaka et al. Based upon the teachings of Bussman et al., one of ordinary skill in the art would have had a reasonable expectation of success in doing so.
	Regarding the concentrations of flumioxazin, preservative, thickener, acrylic graft copolymer and alkoxylated polyarylphenol phosphate surfactant, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05. Regarding the limitation of Claim 19, that requires a sprayability of less than 0.03%, as this parameter is a direct sign of composition stability and as Bussman et al. teach that the addition of acrylic graft copolymer surfactant to an alkoxylated polyarylphenol phosphate ester surfactant gives surprising stability to lipophilic/hydrophobic actives within an aqueous suspension, such a parameter would have been expected to be met.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699